Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102( a)(1) as being anticipated by Emura (US 2019/0084646 A1).
Regarding claim 1, Emura teaches a bicycle rear wheel sprocket arrangement (12) comprising:
	a carrier sprocket (SP1 and 15);
	a self-supporting sprocket cluster (SP9-SP12) connected to the carrier sprocket on an outward side of a connection region (16) of the carrier sprocket; and
	a plurality of further sprockets (SP2-SP8) which are designed as sprocket rings (figs 9-10), wherein the sprocket rings are each arranged on the carrier sprocket in the connection region and are each connected to the carrier sprocket in the connection region.
The self-supporting sprocket cluster is connected to the carrier sprocket via a hub (14A) and screw cap (14B) bringing the two surfaces together in a connection region under compressive force.

Regarding claim 2, Emura teaches the sprocket arrangement of claim 1 disclosed above, and further teaches that at least one of the sprocket rings (SP2-SP8) is connected to the carrier sprocket (SP1 and 15) by a plurality of connecting elements (paragraphs 0075 and 0083 and fig 5).

Regarding claim 3, Emura teaches the sprocket arrangement of claim 1 disclosed above, and further teaches that at least one of the sprocket rings (SP2-SP8) is connected to the carrier sprocket (SP1 and 15) by a material bond (19)(paragraph 0075 and fig 5).

Regarding claim 4, Emura teaches the sprocket arrangement of claim 1 disclosed above, and further teaches that the carrier sprocket (SP1 and 15) is formed in a dish shape (see fig 5) such that the connection region in a cross-sectional contour of the carrier sprocket follows a tooth tip contour of the sprocket arrangement approximately parallel (see pic 1 below). 

    PNG
    media_image1.png
    804
    641
    media_image1.png
    Greyscale


Regarding claim 6, Emura teaches a modular system (12) for producing different bicycle rear wheel sprocket arrangements, the modular system comprising:
	at least one assembly series for at least one of a carrier sprocket (SP1 and 15), a sprocket cluster (SP9-SP12) and sprocket rings assemblies (SP2-SP8),
	wherein connection interfaces are uniformly defined in a shape-corresponding manner within each assembly series (see fig 5) so that at least one assembly, while maintaining the other assemblies, can be exchanged for another assembly from the same assembly series made of different material or of a different manufacturing quality. It is inherent that one could remove the carrying sprocket or sprocket cluster to replace the inner sprocket rings and return the sprocket cluster such that the other assemblies are still maintained (as this is a system, not method, and order of arrangement and rearrangement is inconsequential). 

Regarding claim 7, Emura teaches the modular system according to claim 6 disclosed above, and further teaches that the system comprises at least one connection interface of the carrier sprocket (SP1 and 15) is designed as a combination interface for selectively receiving the sprocket ring or the sprocket cluster. The section outside of spacer 21 can hold a ring (which just lays on top of 21 and is assembled with a pin or with adhesive) or a cluster, as is currently shown in fig 5 (any number of cluster sprockets can be added to the section as long as the cap 14B is loosened to make room for said sprockets).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emura as applied to claim 1 above, and further in view of Fukunaga et al (DE 102019206786 A1).
Regarding claim 5, Emura teaches the sprocket arrangement according to claim 1 disclosed above, but fails to further teach that a load flank of at least one outer link plate release tooth has a beveled shark tooth shape setback in the circumferential direction on one or more of the sprockets. 
Fukunaga et al, however, teaches a sprocket arrangement wherein at least one of the sprockets (SP1-SP12) comprises an outer link plate release tooth (SP9Q) that has a beveled shark tooth shape (fig 12) setback in the circumferential direction for wear reduction during outboard shifting (Fukunaga et al translation, pg 17). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the release tooth as taught by Fukunaga et al on at least one sprocket as taught by Emura, since Fukunaga et al teaches that such a tooth configuration enables reliable and less harsh shifting of the chain (Fukunaga et al translation, pg 4).
	Fukunaga et al and Emura are analogous to the claimed invention as both pertain to sprocket configurations for better shifting processes.	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vergara (WO 2018/041409), Reineke (US 2019/0061875 A1), Hirose et al (US 2018/0079467 A1), Nakamura (US 5954604 A), Holle et al (US 2016/0257376 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ROSE KINCAID whose telephone number is (571)272-8014. The examiner can normally be reached 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/E.R.K./Examiner, Art Unit 3651